Citation Nr: 0512695	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.

The instant appeal arose from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Wichita, Kansas, which denied a claim for 
service connection for arteriosclerotic heart disease and 
reopened and denied a claim for service connection for 
hypertension.  However, regardless of whether the RO found 
that the additional evidence submitted in connection with the 
current hypertension claim was sufficient to reopen the 
claim, the Board of Veterans' Appeals (Board) must also 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(the Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions).

With regard to the coronary artery disease claim, the Board 
notes that in later RO documents, the RO phrased the issue as 
one requiring new and material evidence to reopen.  However, 
as there is no prior final decision with regard to the 
coronary artery disease claim, the Board finds that the issue 
is more properly characterized as a claim for entitlement to 
service connection.  

The issues of service connection for coronary artery disease 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1991 Board decision denied the appellant's 
claim for service connection for essential hypertension.

2.  Additional evidence submitted since the October 1991 
Board decision, namely a 1977 private hospitalization record 
which noted that the veteran had been treated for many years 
for essential hypertension, is new and material and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The October 1991 Board decision denying a claim for 
service connection for essential hypertension is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  New and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for hypertension.  38 U.S.C.A. §§ 1110, 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that his hypertension 
began in service and has continued to the present time.  
Service connection for essential hypertension was previously 
denied by the Board in October 1991.  The October 1991 Board 
decision is final, and new and material evidence is required 
to reopen the claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  Prior to the time the appellant filed his 
current claim, the law was amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  Due to the fact that the 
effective date of the amended regulation, August 29, 2001, 
was prior to the date of the appellant's claim to reopen in 
2002, the new standard is applicable to the appellant's 
claim.

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the October 1991 Board 
decision included evidence of at least one elevated diastolic 
blood pressure reading in service; evidence of somewhat 
elevated blood pressure in an October 1961 private inpatient 
record diagnosing tachycardia of unknown origin; and a 
February 1990 VA examination report which contained the 
earliest clinical evidence of a diagnosis of essential 
hypertension.  

The present claim for benefits was initiated in 2002 when the 
appellant filed a written request for service connection for 
a heart condition and hypertension.  Because the Board finds, 
as explained in further detail below, that new and material 
evidence has been presented in this case and that service 
connection for the cause of the veteran's death is warranted, 
the Board does not find that the appellant has been 
prejudiced by any failure on the part of VA to fulfill the 
statutory and regulatory duty to notify and duty to assist, 
to the extent the duty to assist applies to claims to reopen.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).
 
Evidence which has been received since the time of the 
October 1991 denial includes written statements prepared by 
the appellant and his representative; VA treatment records 
dated in 2001 and 2002 diagnosing hypertension; and private 
treatment records dated from 1977 to 1991.  Most 
significantly, a 1977 private inpatient treatment record from 
St. Francis Hospital noted that the veteran "was treated for 
many years for essential hypertension".

The Board finds that this 1977 private medical record alone 
is sufficient to warrant reopening of the appellant's claim.  
The 1977 record is "new" in that it was not previously 
submitted to VA decisionmakers.  The "new" evidence is also 
"material," inasmuch as it relates to an unestablished fact 
necessary to substantiate the claim.  The unestablished fact 
to which it relates concerns whether the veteran's 
hypertension existed in service or within the post-service 
year.  The 1977 record tends to show that the veteran had 
hypertension within the years immediately following service.  
In this way, it raises a reasonable possibility of 
substantiating the claim.  The Board indicated in the October 
1991 prior final denial that the claim was denied because the 
first persuasive evidence of a documented diagnosis of 
hypertension was 34 years after service.  New and material 
evidence having been submitted, the appellant is entitled to 
have his claim considered de novo.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hypertension is 
reopened.  The benefit sought is granted to this extent.


REMAND

As indicated above, the Board has determined that the veteran 
has provided new and material evidence for his claim to 
reopen the claim for service connection for hypertension.  
Once it has been determined that a claim is reopened, the VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 2002).  

In this regard, the Board finds that VA treatment records 
developed by the VA medical facilities in Wichita, Kansas 
since September 2002 and Columbia, Missouri, since January 
2002 should be associated with the claims folder.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, as there is evidence that the 
veteran had elevated blood pressure in service, evidence that 
the veteran had elevated blood pressure within 5 years of 
separation, evidence that the veteran had already had 
essential hypertension for which he took medication for 
"many years" in 1977, and evidence that the veteran 
currently has hypertension, the Board finds that a medical 
examination with medical opinion is necessary to make a 
decision on the claim.

Further, the Board notes that the issue of service connection 
for coronary artery disease is inextricably intertwined with 
the issue of service connection for hypertension and that a 
medical examination with a medical opinion is also necessary 
to make a decision on the claim for service connection for 
coronary artery disease.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  VA treatment records developed by the VA 
medical facilities in Wichita, Kansas since 
September 2002 and Columbia, Missouri, since 
January 2002 should be associated with the 
claims folder.

2.  The RO should schedule a VA examination 
of the veteran to determine the current 
nature, extent, and etiology of any current 
hypertension as well as the current nature, 
extent, and etiology of any current heart 
disorder, including coronary artery disease.  
The examiner must be provided the veteran's 
claims folder for review in connection with 
the requested examination.  The examiner 
should express an opinion as to whether it is 
at least as likely as not that any current 
hypertension and any current heart disorder 
is related to service, or was manifest to a 
compensable degree within one year of 
service.  A complete rationale for all 
opinions expressed must be provided. 

3.  The RO should then readjudicate the 
issues of entitlement to service 
connection for hypertension and coronary 
artery disease on the merits.  In so 
doing, the RO is to consider all records, 
including those received by the RO since 
the last statement of the case.  In the 
event the benefits sought are not 
granted, the veteran should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


